                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 1 of 19



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         John S. Battenfeld, Bar No. 119513
                     2   john.battenfeld@morganlewis.com
                         Brian D. Fahy, Bar No. 266750
                     3   brian.fahy@morganlewis.com
                         300 South Grand Avenue
                     4   Twenty-Second Floor
                         Los Angeles, CA 90071-3132
                     5   Tel: +1.213.612.2500
                         Fax: +1.213.612.2501
                     6
                         MORGAN, LEWIS & BOCKIUS LLP
                     7   Amy A. McGeever, Bar No. 296758
                         amy.mcgeever@morganlewis.com
                     8   One Market, Spear Street Tower
                         San Francisco, CA 94105
                     9   Tel: +1.415.442.1000
                         Fax: +1.415.442.1001
                    10
                         Attorneys for Defendant
                    11   AMAZON LOGISTICS, INC. incorrectly sued as
                         AMAZON.COM, LLC
                    12

                    13
                                                        UNITED STATES DISTRICT COURT
                    14
                                                     NORTHERN DISTRICT OF CALIFORNIA
                    15

                    16
                         YOLANDA CHAMPION, on behalf of herself,         Case No. 3:18-cv-05222-MMC
                    17   all others similarly situated,
                                                                        DEFENDANT AMAZON LOGISTICS’
                    18                           Plaintiff,             NOTICE OF MOTION AND MOTION
                                                                        TO COMPEL INDIVIDUAL
                    19                     vs.                          ARBITRATION AND TO DISMISS, OR
                                                                        IN THE ALTERNATIVE, STAY THE
                    20   AMAZON.COM LLC., a Delaware limited            PROCEEDINGS; MEMORANDUM OF
                         liability company; NEA DELIVERY, LLC           POINTS AND AUTHORITIES;
                    21   d/b/a FAST DELIVERY SERVICES, a                DECLARATIONS OF RICHARD
                         California limited liability company; and      NYHAN AND BRIAN FAHY
                    22   DOES 1 through 50, inclusive,

                    23                           Defendants.             Hon. Maxine M. Chesney

                    24                                                   Date:          June 14, 2019
                                                                         Time:          9:00 a.m.
                    25                                                   Courtroom:     7

                    26

                    27

MORGAN, LEWIS &
                    28
 BOCKIUS LLP
 ATTORNEYS AT LAW

                                                                                                   NO. 3:18-CV-05222-MMC
                                                                                DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 2 of 19



                     1            TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN

                     2   DISTRICT OF CALIFORNIA AND TO PLAINTIFF AND HER ATTORNEYS OF

                     3   RECORD:

                     4            PLEASE TAKE NOTICE THAT on June 14, 2019 at 9:00 a.m. (or as soon thereafter as

                     5   the matter may be heard in Courtroom 7, of the above-entitled Court), Defendant Amazon

                     6   Logistics, Inc. incorrectly sued as Amazon.Com, LLC (“Amazon”) will move the Court for an

                     7   order compelling Plaintiff Yolanda Champion to submit her claims against Amazon and

                     8   Defendant NEA Delivery LLC to final and binding arbitration on an individual basis and to

                     9   dismiss her class and collective action claims, and to dismiss, or in the alternative, stay this action
                    10   pending resolution of Plaintiff’s claims in the arbitral forum. Amazon seeks to enforce the

                    11   Binding Arbitration Agreement under equitable estoppel, agency, and third party beneficiary

                    12   theories.

                    13            The foregoing motion is based on this notice of motion, the accompanying memorandum

                    14   of points and authorities, the declarations of Richard Nyhan and Brian Fahy filed concurrently

                    15   herewith and all exhibits attached thereto, all pleadings and motions on file in this action, and on

                    16   such further written or oral argument as may be permitted by this Court.

                    17                                 STATEMENT OF RELIEF SOUGHT

                    18            Defendant respectfully requests that this Court grant its motion to compel individual

                    19   arbitration of all of Plaintiff’s claims and dismiss Plaintiff’s class and collective action claims,
                    20   and dismiss, or in the alternative, stay the action pending arbitration.

                    21
                         Dated: May 10, 2019                                    MORGAN, LEWIS & BOCKIUS LLP
                    22

                    23
                                                                                By         /s/ Brian D. Fahy
                    24                                                               John S. Battenfeld
                                                                                     Brian D. Fahy
                    25                                                               Amy A. McGeever
                                                                                     Attorneys for Defendant AMAZON
                    26                                                               LOGISTICS, INC. (incorrectly sued as
                                                                                     AMAZON.COM, LLC)
                    27

MORGAN, LEWIS &
                    28
 BOCKIUS LLP
 ATTORNEYS AT LAW

                                                                                                              NO. 3:18-CV-05222-MMC
                                                                            1              DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                              Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 3 of 19



                     1

                     2   I.        INTRODUCTION AND REQUESTED RELIEF

                     3             In contravention of an agreement to arbitrate any and all employment-related disputes on

                     4   an individual basis, Plaintiff Yolanda Champion filed a class and collective action lawsuit against

                     5   Defendants Amazon.com, LLC (“Amazon”)1 and NEA Delivery, LLC (“NEA”) d/b/a Fast

                     6   Delivery Services (hereinafter collectively “Defendants”), alleging various wage and hour claims

                     7   under California law and the FLSA. The Court should compel Plaintiff to arbitrate her claims on

                     8   an individual basis.

                     9             Plaintiff entered into a written, binding agreement to resolve her employment-related

                    10   disputes exclusively through binding arbitration on an individual basis and agreed to be bound by

                    11   the Binding Arbitration Agreement, which is governed by the Federal Arbitration Act (“FAA”).

                    12   As the U.S. Supreme Court has repeatedly confirmed, the FAA reflects “a liberal federal policy

                    13   favoring arbitration” requiring courts to enforce arbitration agreements according to their terms.

                    14   AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1749, 179 L. Ed. 2d 742 (2011) (internal

                    15   quotation omitted). Recently, in Lamps Plus, Inc. v. Varela, 587 U.S. ___ (2019) and Epic

                    16   Systems Corp. v. Lewis, 138 S.Ct. 1612, 1616, 1632 (2018), the Supreme Court definitively held

                    17   that, under the FAA, arbitration agreements providing for individualized proceedings must be

                    18   enforced as written. Pursuant to Concepcion and Epic Systems, class and collective action

                    19   waivers must be enforced by a court and any state law to the contrary is preempted. The Court,

                    20   therefore, should compel the action to arbitration on an individual basis and dismiss Plaintiff’s

                    21   class and collective action claims, or in the alternative, stay the action pending arbitration.

                    22   II.       STATEMENT OF RELEVANT FACTS

                    23             A.      FACTUAL BACKGROUND

                    24                     1.    The Parties

                    25             Defendant NEA Delivery, LLC’s (“NEA”) business involved its delivery drivers making

                    26   local deliveries in small vans or passenger vehicles (which did not require a commercial drivers’

                    27   license to operate) for its customers, including Amazon, in the states in which NEA operated.

                    28
                         1
MORGAN, LEWIS &
                              Plaintiff incorrectly sued Amazon.com, LLC. The proper entity is Amazon Logistics, Inc.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                            2            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 4 of 19



                     1   Declaration of Richard Nyhan ¶ 5. Defendant Amazon, among other things, operates an online

                     2   retail shopping service through which consumer merchandise and other products may be

                     3   purchased from Amazon or third-party sellers.

                     4             Plaintiff Champion (“Plaintiff”) delivered packages for NEA to Amazon customers.

                     5   Compl. ¶¶ 21, 22; Nyhan Decl. ¶ 6. She picked up packages from an Amazon distribution center

                     6   located in San Leandro, California. Nyhan Decl. ¶ 6. All of Plaintiff’s deliveries were made to

                     7   local customers—she did not leave California to make any deliveries. Id.

                     8                     2.     The Parties Entered Into a Written Arbitration Agreement That
                     9                            Includes a Class Action Waiver Provision.
                                   On March 24, 2017, Plaintiff electronically signed the Binding Arbitration Agreement
                    10
                         (“Agreement”) with NEA. Nyhan Decl. ¶ 4, Exh. A. Pursuant to the underlined heading
                    11
                         “Agreement to Arbitrate Disputes,” the Agreement provides, in relevant part, as follows:
                    12
                         I agree and acknowledge that … NEA Delivery, LLC (my “Worksite Employer”), and I will
                    13
                         utilize binding arbitration to resolve all disputes that may arise out of the employment context.”
                    14
                         Id. Under the bilateral Agreement, Plaintiff further agreed that her claims against NEA and its
                    15
                         agents would be subject to arbitration under the FAA. Id. at 1.A. (“I agree that any claim,
                    16
                         dispute, and/or controversy that either I may have against my Worksite Employer [NEA] …
                    17
                         or their respective owners, directors, officers, managers, employees, agents … or that my
                    18
                         Worksite Employer… may have against me, arising from, related to, or having any
                    19
                         relationship or connection whatsoever with my … employment by, or any other association
                    20
                         with my Worksite Employer… shall be submitted to and determined exclusively by binding
                    21
                         arbitration under the Federal Arbitration Act (9 U.S.C. §§ 1, et seq.) in conformity with the
                    22
                         procedures of the California Arbitration Act …”) (Emphasis added.)
                    23
                                   The Agreement also contains a class action and collective action waiver provision, stating
                    24
                         that Plaintiff’s claims “must be brought in my individual capacity … and not as a plaintiff or class
                    25
                         member in any purported class action, collective action or representative action proceeding.” Id.
                    26
                         at 1.C.
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                            3            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                             Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 5 of 19



                     1            The Agreement was not mandatory. Plaintiff had a right to opt out of arbitration within 30

                     2   days. Id. at 1.D. However, she did not do so. Nyhan Decl. ¶ 4.

                     3            B.       PROCEDURAL BACKGROUND

                     4            On August 24, 2018, Plaintiff filed this putative class and collective action in the Northern

                     5   District of California, alleging that NEA and Amazon (collectively “Defendants”) improperly

                     6   classified her, and allegedly similarly situated individuals, as independent contractors and that

                     7   “each defendant acted in all respects pertinent to this action as the agent of other defendants,

                     8   carried out a joint scheme, business plan or policy …” Dkt. 1, Compl. ¶¶ 1, 9 (emphasis added).2

                     9   Plaintiff brings claims for alleged (1) failure to provide meal periods; (2) failure to provide rest
                    10   periods; (3) failed to pay hourly wages; (4) failure to provide accurate wage statements; (5)

                    11   waiting time penalty for failure to timely pay all final wages; (6) Unfair Competition Law

                    12   (“UCL”) violations; and (7) failure to pay all hours worked under the FLSA (29 U.S.C. § 201).

                    13   Id.

                    14            This action was originally assigned to Judge Chen. However, Amazon filed an

                    15   Administrative Motion to Consider whether this action should be related to the Miller action, in

                    16   light of the similarities in class definitions alleged in this action and Miller. See Dkt. 31.

                    17   Specifically, both actions purport to represent a class comprised of all employees of all Amazon

                    18   delivery service providers (“DSPs”) in California. This Court determined that this action was

                    19   related to Miller, which resulted in this action being transferred to this Court. See Dkt. 33. The
                    20   parties filed a stipulation requesting that the Court set a briefing schedule first on Amazon’s

                    21   motion to compel arbitration, as the parties agree the Court’s ruling on this motion could obviate

                    22   the need for any other responsive motions.3

                    23
                         2
                    24    Contrary to the complaint, Plaintiff was classified as an employee of NEA. Nyhan Decl. ¶ 4.
                         3
                          If the Court declines to compel arbitration, and as stated in the stipulation, Amazon plans to
                    25   bring a motion to dismiss and/or strike Plaintiff’s vague, ambiguous, and overbroad class
                         definition, and dismiss or sever the class claims purporting to represent Amazon Flex Delivery
                    26   Partners. Plaintiff was never an Amazon Flex Delivery Partner, and there are first-filed, pending
                         actions in the Northern District and other federal courts and several state courts where Amazon
                    27   Flex Delivery Partners have brought claims alleging they were misclassified as independent
                         contractors. See Keller v. Amazon, Case No. 4:17-cv-02219, and Ponce v. Amazon, Case No.
                    28   3:17-cv-00288, which Judge Seeborg determined were related and both actions are pending
MORGAN, LEWIS &
                         before him.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                            NO. 3:18-CV-05222-MMC
                                                                            4             DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 6 of 19



                     1            Counsel for Amazon provided Plaintiff’s counsel with Plaintiff’s executed Agreement.

                     2   Declaration of Brian Fahy ¶ 2. Plaintiff has refused to submit to arbitration. Id.

                     3   III.     LEGAL ARGUMENT

                     4            A.       PLAINTIFF’S CLAIMS SHOULD BE COMPELLED TO ARBITRATION.
                     5            Plaintiff expressly agreed to binding, individual arbitration of all the claims she attempts

                     6   to assert in this action. Plaintiff’s claims should be compelled to arbitration on an individual

                     7   basis.

                     8                     1.    The FAA requires Federal Courts to Compel Arbitration.

                     9            The Agreement states that it is governed by the FAA. Nyhan Decl. at Exh. A (at ¶ 1.A.).
                    10   The FAA requires federal courts to compel the arbitration of any claims covered by a valid

                    11   arbitration agreement. See Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (“By its

                    12   terms, the Act . . . mandates that district courts shall direct the parties to proceed to arbitration on

                    13   issues as to which an arbitration agreement has been signed.”). Consistent with our “national

                    14   policy favoring arbitration when the parties contract for that mode of dispute resolution,” Preston

                    15   v. Ferrer, 552 U.S. 346, 349 (2008), Section 2 of the FAA mandates that arbitration agreements

                    16   “shall be valid, irrevocable, and enforceable” to the same extent as any contract, and Section 4

                    17   commands that a district court “shall” issue “an order directing the parties to proceed to

                    18   arbitration in accordance with the terms of [their] agreement.” 9 U.S.C. §§ 2, 4; see also Am. Exp.

                    19   Co. v. Italian Colors Rest., 133 S. Ct. 2304, 2309 (2013) (the FAA “reflects the overarching
                    20   principle that arbitration is a matter of contract . . . [a]nd consistent with that text, courts must

                    21   rigorously enforce arbitration agreements according to their terms”) (quotations omitted) (“Italian

                    22   Colors.”) Any doubts as to the arbitrability of any issue must be resolved in favor of arbitration.

                    23   Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 452 (2003). To that end, the FAA requires courts

                    24   to “rigorously enforce agreements to arbitrate.” Id. at 626; see, e.g., Cobarruviaz v. Maplebear,

                    25   Inc., 143 F. Supp. 3d 930 (N.D. Cal. 2015) (compelling arbitration for independent contractors

                    26   alleging misclassification claims under FLSA and California law); see also Perry v. Thomas, 482

                    27   U.S. 483, 490 (1987) (upholding arbitration agreement and compelling arbitration of claim for

                    28   unpaid wages under the California Labor Code); McManus v. CIBC World Mkts. Corp., 134 Cal.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                             NO. 3:18-CV-05222-MMC
                                                                             5             DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                             Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 7 of 19



                     1   Rptr. 2d 446 (2003) (compelling arbitration of California Labor Code claims); Epic Systems, 138

                     2   S.Ct. at 1628 (compelling individual arbitration of FLSA and state law claims).

                     3            On a motion to compel, the FAA limits a court’s inquiry to “determining (1) whether a

                     4   valid agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the

                     5   dispute at issue.” Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1119 (9th Cir. 2008). When

                     6   the determination is affirmative as to both questions, the FAA “requires the court to enforce the

                     7   arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,

                     8   207 F.3d 1126, 1130 (9th Cir. 2000). Here, Amazon easily answers both questions in the

                     9   affirmative; as a result, Plaintiff’s claims must be compelled to individual arbitration in
                    10   accordance with the terms of the Agreement.

                    11                     2.    Plaintiff Agreed to Be Bound by A Valid Arbitration Agreement.

                    12            Plaintiff cannot dispute that she is bound by the terms of the Agreement. Plaintiff

                    13   electronically signed the Agreement. Nyhan Decl. ¶ 3.4 Under the FAA, an arbitration

                    14   agreement is enforceable “save upon such grounds as exist in law or in equity for the revocation

                    15   of any contract.” 9 U.S.C. § 2. The effect of Section 2, “is to create a body of federal substantive

                    16   law of arbitrability, applicable to any arbitration agreement…” Perry v. Thomas, 482 U.S. 483,

                    17   489 (1987). Although Section 2 allows a court to refuse to enforce an arbitration agreement,

                    18   “upon such grounds as exist at law or equity for the revocation of any contract,” 9 U.S.C. § 2, this

                    19   savings clause does not “preserve state-law rules that stand as an obstacle to the accomplishment
                    20   of the FAA’s objectives.” AT&T Mobility LLC v. Concepcion, 131 S. Ct. 1740, 1748 (2011).

                    21            In Armendariz v. Found. Health Psychcare Services, Inc., 24 Cal. 4th 83, 98 (2000), the

                    22   California Supreme Court applied a “sliding scale” analysis to determine whether an arbitration

                    23
                         4
                           “A party’s acceptance of an agreement to arbitrate may be express . . . A signed agreement is
                    24   not necessary, however, as a party’s acceptance may be implied in fact.” Pinnacle Museum
                         Tower Assn. v. Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012). An employee’s
                    25   continued employment constitutes implied in fact acceptance of an arbitration agreement
                         proposed by the employer. Craig v. Root and Brown & Root, Inc., 84 Cal. App. 4th 416, 420
                    26   (2000) (cited with approval by Pinnacle Museum, 55 Cal. 4th at 1224).4 Further, the FAA also
                         does not require that an arbitration agreement is signed. Genesco, Inc. v. T. Kakiuchi & Co., Ltd.,
                    27   815 F.2d 840, 846 (2d Cir. 1986) (under the FAA, “a party may be bound by an agreement to
                         arbitrate even absent a signature.... [W]hile the Act requires a writing, it does not require that the
                    28   writing be signed by the parties.”); Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1439 (9th Cir. 1994)
MORGAN, LEWIS &
                         (same).
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           6             DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 8 of 19



                     1   agreement was enforceable pursuant to the doctrine of unconscionability. “[T]he more

                     2   substantively oppressive the contract term, the less evidence of procedural unconscionability is

                     3   required to come to the conclusion that the term is unenforceable, and vice versa.” Id. at 114.

                     4   Whether and the degree to which the Armendariz decision remains valid in light of the Supreme

                     5   Court’s decision in Concepcion remains undecided and unresolved. It is clear, however, that state

                     6   law cannot hold agreements to arbitrate to a higher standard than is generally applicable to other

                     7   contracts without running afoul of the FAA. See Southland Corp. v. Keating, 465 U.S. 1 (1984);

                     8   Doctor’s Assoc., Inc. v. Casarotto, 517 U.S. 681, 687 (1996). Further, state law cannot act to

                     9   prohibit arbitration of certain types of claims or require certain types of procedures as a
                    10   prerequisite to arbitration. Concepcion, 131 S. Ct. at 1747; Marmet Health Care Center, Inc. v.

                    11   Brown, 132 S. Ct. 1201, 1203-1204 (2012); Italian Colors, supra, 133 S. Ct. at 2310. Indeed, a

                    12   paramount purpose behind the FAA involved ending state roadblocks to the enforcement of

                    13   agreements to arbitrate. Southland, 465 U.S. at 10. Here, there is no question that the Agreement

                    14   is enforceable as to Plaintiff’s claims.

                    15                          a.      The Agreement Is Not Procedurally Unconscionable.

                    16            Procedural unconscionability refers to “oppression” or “surprise” due to unequal

                    17   bargaining power that results in no real negotiation and an absence of meaningful choice.

                    18   Pinnacle Museum, 55 Cal. 4th at 247. The procedural element of unconscionability may arise in

                    19   connection with adhesion contracts, but the finding of an adhesion contract does not “per se”
                    20   render the arbitration agreement unenforceable. Id.; see also Graham v. Scissor-Tail, Inc., 28

                    21   Cal. 3d 807, 817 (1981); Lagatree v. Luce, Forward, Hamilton & Scripps, 74 Cal. App. 4th 1105,

                    22   1127 (1999) (citing cases to demonstrate that even “a compulsory predispute arbitration

                    23   agreement is not rendered unenforceable just because it is required as a condition of employment

                    24   or offered on a ‘take it or leave it’ basis”). Here, the Agreement was not mandatory as explained

                    25   above. The Court must initially presume that the contract is valid and was negotiated at arm’s

                    26   length, i.e., “fair and regular.” Cal. Civil Code § 3545.

                    27            Here, the Agreement is provided as a stand-alone document entitled, “Binding

                    28   Arbitration Agreement.” Nyhan Decl. at Exh. A (emphasis in original). Above her signature in
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           7             DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                           Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 9 of 19



                     1   large bold, capital letters, Plaintiff is advised, “DO NOT SIGN UNTIL YOU HAVE READ

                     2   THIS AGREEMENT.” Id. (emphasis in original). Moreover, despite the opportunity to opt-out

                     3   of arbitration, Plaintiff did not submit an opt-out form. Nyhan Decl. ¶ 4.

                     4                          b.      The Agreement Is Not Substantively Unconscionable.
                     5            Substantive unconscionability focuses on the one-sidedness or overly harsh effect of the

                     6   contract. Armendariz, 24 Cal. 4th at 114. California courts provide that to establish substantive

                     7   unconscionability, the terms must be “so one-sided as to shock the conscience.” Kinney v. United

                     8   HealthCare Services, Inc., 70 Cal. App. 4th 1322, 1330 (1999). The California Supreme Court

                     9   held in Armendariz that the following five standards must be met in a mandatory employment
                    10   arbitration agreement: a neutral arbitrator, adequate discovery, a written award, the availability of

                    11   all of the types of relief that would otherwise be available in court, and payment by the employer

                    12   of any arbitration fees beyond what the employee would have to pay in court. Armendariz at

                    13   102-114. The Agreement satisfies each of the Armendariz standards. See Nyhan Decl. at Exh. A

                    14   (e.g. “the arbitrator shall be a retired California Superior Court Judge, or otherwise qualified

                    15   individual to whom the parties mutually agree”; “all of the Act’s other mandatory and permissive

                    16   rights to discovery”; “Awards shall include the arbitrator’s written reasoned opinion.”; “my

                    17   Worksite Employer … agree to pay all types of costs that are unique to arbitration…”). Thus,

                    18   Plaintiff cannot legitimately argue that the Agreement is substantively unconscionable.

                    19                     3.   All of Plaintiff’s Claims Must Be Arbitrated Individually.
                    20            Plaintiff alleges Labor Code and FLSA violations against all Defendants arising out of her

                    21   employment. Under the Agreement, Plaintiff expressly agreed that “any claim, dispute, and/or

                    22   controversy that either I may have against my Worksite Employer [NEA]… arising from, related

                    23   to, or having any relationship or connection whatsoever with my seeking employment with,

                    24   employment by, or any other association with my Worksite Employer… shall be submitted to and

                    25   determined exclusively by binding arbitration.” Nyhan Decl. ¶ 4, Exh. A. Agreements to

                    26   arbitrate employment-related claims, including Labor Code and FLSA wage and hour claims like

                    27   those at issue here, are enforceable under the FAA. See, e.g., Epic Systems, 138 S.Ct. at 1628;

                    28   Iskanian v. CLS Transp. Los Angeles, LLC, 59 Cal. 4th 348 , 371-372(2014). Therefore, all of
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           8             DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 10 of 19



                     1   Plaintiff’s claims are covered by the Agreement.

                     2            Further, Plaintiff may not maintain her claims on a class or collective basis, because she

                     3   agreed to arbitrate any and all claims on an individual basis only. The Agreement provides:

                     4            I understand and agree that all claims that I may have against my
                                  Worksite Employer… must be brought in my individual capacity and
                     5
                                  not as a plaintiff or class member in any purported class action, collective
                     6            action or representative action proceeding.... The Arbitrator shall not
                     7            consolidate claims of different alleged employees into one proceeding, nor
                                  shall the Arbitrator have the power to her arbitration as a class action,
                     8
                                  collective action, or representative action.
                     9   Nyhan Decl. ¶ 4, Exh. A (at 1.C.) (empgasis added). Accordingly, Plaintiff’s class and collective
                    10   action claims should be dismissed, and Plaintiff should be compelled to arbitrate on an individual
                    11   basis only. An arbitration agreement waiving class and collective action procedures is fully
                    12   enforceable. In Concepcion, the Supreme Court overruled prior California law limiting
                    13   enforcement of class action waivers. Concepcion, 131 S. Ct. at 1747-53. Since Concepcion,
                    14   California courts have also enforced class action waivers. See, e.g., Iskanian, 59 Cal. 4th at 363-
                    15   66 (finding class action waivers in arbitration agreements enforceable). More recently, in Epic
                    16   Systems, 138 S.Ct. at 1616, the Supreme Court definitively held that, under the FAA, arbitration
                    17   agreements providing for individualized proceedings must be enforced as written. It therefore
                    18   enforced arbitration agreements waiving the right to bring class and collective action claims.
                    19            As explained above, the Agreement contains a valid, enforceable class and collective
                    20
                         action waiver, and the requirement that all claims be arbitrated on an individual basis is expressly
                    21   drafted. Because Plaintiff has waived the right to bring class or collective action claims against
                    22   Defendants, the Court should compel all of her claims to arbitration on an individual basis and
                    23   dismiss her class and collective action claims.
                    24                     4.    The Agreement is Enforceable by Amazon Under Equitable Estoppel,
                    25                           Agency, and Third Party Beneficiary Theories.
                                  Amazon is not a signatory to the Agreement. California law does not require it to be a
                    26
                         party to the Agreement in order to enforce it here under equitable estoppel, agency, and third
                    27
                         party beneficiary theories. Because Plaintiff alleges that Amazon is an agent of NEA, Amazon
                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                            9            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 11 of 19



                     1   has a right to enforce the Agreement and compel Plaintiff’s wage claims and employment-related

                     2   disputes to arbitration.

                     3            California courts recognize that a nonsignatory to an arbitration agreement may compel

                     4   arbitration against a signatory on equitable estoppel and agency grounds. See Garcia v. Pexco, 11

                     5   Cal. App. 5th 782, 788 (2017); Boucher v. Alliance Title Co., Inc., 127 Cal. App. 4th 262, 271-72

                     6   (2005); Metalclad Corp. v. Ventana Envtl. Org. P’ship, 109 Cal. App. 4th 1705, 1713 (2003)

                     7   (“[T]he equitable estoppel doctrine applies when a party has signed an agreement to arbitrate but

                     8   attempts to avoid arbitration by suing nonsignatory defendants for claims that are ‘based on the

                     9   same facts and are inherently inseparable.’”). Pursuant to the equitable estoppel doctrine, “a
                    10   nonsignatory defendant may invoke an arbitration clause to compel a signatory plaintiff to

                    11   arbitrate its claims when the causes of action against the nonsignatory are ‘intimately founded in

                    12   and intertwined’ with the underlying contract obligations.” Boucher, 127 Cal. App. 4th at 271.

                    13   Signatory plaintiffs making statutory claims can be compelled to arbitrate their claims against

                    14   nonsignatory defendants if the claims involve the same factual allegations as the claims made

                    15   against the signatory defendants and thus are inherently inseparable from the claims against the

                    16   signatory defendants. Laswell v. AG Seed Beach, LLC, 189 Cal. App. 4th 1399, 1407 (2010).

                    17            Courts routinely hold that alleged agents of a party to an arbitration agreement can compel

                    18   arbitration so long as (1) the alleged wrongful acts of the agents relate to or are done in their

                    19   alleged capacities as agents and (2) the claims against the alleged agents arise out of or relate to
                    20   the contract containing the arbitration clause. Garcia, 11 Cal. App. 5th at 788 (non-signatory

                    21   defendant may enforce an arbitration agreement “when a plaintiff alleges a defendant acted as an

                    22   agent of a party to an arbitration agreement”); Leitizia v. Prudential Bache Secs., Inc., 802 F.2d

                    23   1185 (9th Cir. 1986); Dryer v. L. A. Rams, 40 Cal. 3d 406, 418 (1985). Here, Plaintiff’s alleges

                    24   that “each defendant acted in all respects pertinent to this action as the agent of other

                    25   defendants, carried out a joint scheme, business plan or policy …” Dkt. 1, Compl. ¶ 9 (emphasis

                    26   added). Amazon is thus entitled to enforce the Agreement as the alleged agent of the

                    27   Agreement’s signatory, NEA. Garcia, 11 Cal. App. 5th at 788.

                    28            In Garcia, the appellate court upheld the lower court’s ruling that an arbitration agreement
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           10            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 12 of 19



                     1   between a staffing agency and its employee was enforceable as to a non-signatory client employer

                     2   because, “Labor Code violations are clearly, and indeed expressly, included as one of the types of

                     3   disputes covered by the arbitration agreement.” Garcia 11 Cal. App. 5th at 786. The Garcia

                     4   plaintiff signed an arbitration agreement with his employer and was assigned to work for one of

                     5   his employer’s customers. Id. at 784. He thereafter filed suit against his employer and the non-

                     6   signatory employer for, inter alia, violations of the Labor Code. The operative complaint in

                     7   Garcia alleged “each and every one of the acts and omissions alleged herein was performed by,

                     8   and/or attributable to, all DEFENDANTS, each acting as agents and/or employees, and/or under

                     9   the direction and control of each of the other DEFENDANTS, and that said acts and failures to
                    10   act were within the course and scope of said agency, employment and/or direction and control.”

                    11   Id. at 785. It also alleged that the plaintiff was “under the direction and control of each of the

                    12   other DEFENDANTS.” Id. at 785.

                    13            Here, Plaintiff has alleged a nearly identical situation. Garcia and Plaintiff here were both

                    14   bound by similarly-worded arbitration agreements, covering actions arising out of the

                    15   employment relationship. As in Garcia, Plaintiff’s operative complaint alleges an agency theory

                    16   of liability against NEA and Amazon as joint employers. Plaintiff admittedly attributes all of the

                    17   alleged violations jointly to both defendants (NEA and Amazon), and, in fact, does not

                    18   distinguish between their alleged contributions, choosing instead to refer to them jointly as simply

                    19   “DEFENDANTS.” Thus, Plaintiff alleges Amazon’s actions are “intimately founded in and
                    20   intertwined” with her employment with NEA, which is covered by the Agreement to arbitrate. As

                    21   was the case in Garcia, here Plaintiff’s employment-based claims arise under the alleged joint

                    22   direction and control of co-defendants, one of whom is a signatory to an arbitration agreement.

                    23   Accordingly, this court should follow the court of appeal in Garcia, which affirmed that, under a

                    24   theory of equitable estoppel, the non-signatory was entitled to compel arbitration of plaintiff’s

                    25   claims against it under the subject arbitration clause. See also Chico v. Hilton Worldwide, Inc.,

                    26   CV 14-5750-JFW, 2014 WL 5088240, at *14 (C.D. Cal. Oct. 7, 2014) (recognizing that a

                    27   nonsignatory may enforce an arbitration agreement); Ortiz v. Volt Mgt. Corp., 16-CV-07096-

                    28   YGR, 2017 WL 2404977, at *3 (N.D. Cal. June 2, 2017) (“findi[ng] that principles of equitable
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           11            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 13 of 19



                     1   estoppel apply [to] allow [a nonsignatory]to compel plaintiff into arbitration); Lucas v. Michael

                     2   Kors (USA), Inc., CV1-81608-MWF, 2018 WL 6177225, at *7 (C.D. Cal. Aug. 20, 2018);

                     3   Vasquez v. San Miguel Produce, Inc., 2D CIV. B287696, 2019 WL 1771021, at *5 (Cal. App. 2d

                     4   Dist. Apr. 23, 2019).

                     5            It is also well-established California law that a nonsignatory to an arbitration agreement

                     6   may enforce an arbitration agreement when they are intended third party beneficiaries of an

                     7   arbitration agreement. See Doulon v. USSA Cas Ins. Co. (2008) 167 Cal. App. 4th 412, 424; see

                     8   also Mundi v. Union Sec. Life Ins. Co. (9th Cir. 2009) 555 F.3d 1042, 1045 (“General contract

                     9   and agency principles apply in determining the enforcement of an arbitration agreement by or
                    10   against nonsignatories.”). “Whether the third party is an intended beneficiary or merely an

                    11   incidental beneficiary involves construction of the intention of the parties, gathered from reading

                    12   the contract as a whole in light of the circumstances under which it was entered.” Eastern

                    13   Aviation Grp., Inc. v. Airborne Express, Inc. (1992) 6 Cal. App.4th 1448, 1452. Here, the

                    14   Agreement expressly states that Plaintiff agreed to arbitrate any disputes “that may arise out of

                    15   the employment context” against her “Worksite Employer [NEA]” and its “agents.” Nyhyan

                    16   Decl. ¶ 4, Exh. A at 1.A. Plaintiff expressly alleges that Amazon is such an agent responsible for

                    17   carrying out “a joint scheme, business plan or policy” with NEA. See Dkt. 1, Compl. ¶ 9.

                    18   Accordingly, Amazon is entitled to enforce the agreement as an intended third-party beneficiary.

                    19                     5.    The Transportation Worker Exemption Does Not Apply.
                    20            Plaintiff has argued that the FAA does not apply because she is exempt as a

                    21   “transportation worker” although she admits “Plaintiff worked within the state.” Dkt. 30, Joint

                    22   Case Mgmt. Stmt. at p. 2:6-9. Indeed, this is the only argument against the enforceability of the

                    23   Agreement that Plaintiff has ever posited. A thorough examination of the FAA, its purpose and

                    24   the applicable exemption leads to the conclusion that Plaintiff is wrong.

                    25            Section 1 of the FAA provides a narrow exemption for “contracts of employment of

                    26   seamen, railroad employees, or any other class of workers engaged in foreign or interstate

                    27   commerce.” 9 U.S.C. § 1 (italics added). The italicized, residual phrase applies to so-called

                    28   “transportation workers,” a term that the Supreme Court has defined as “those workers actually
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           12            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                             Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 14 of 19



                     1   engaged in the movement of goods in interstate commerce.” Circuit City Stores, Inc. v. Adams,

                     2   532 U.S. 105, 112 (2001), quoting Cole v. Burns Int’l Security Servs., 105 F.3d 1465, 1471 (D.C.

                     3   Cir. 1997). This “exemption” requires a “narrow construction” to reach only those who are like

                     4   “seamen” and “railroad employees” such that disruption of their work would tend to interfere

                     5   with the flow of goods in interstate or foreign commerce. Circuit City, 532 U.S. at 121. And for

                     6   the FAA to accomplish its purpose of furthering federal arbitration policy, the exemption in

                     7   section 1 requires a “narrow construction” using a clear test that avoids “complexity and

                     8   uncertainty” about the enforceability of arbitration agreements. Id. at 118, 123, quoting Allied-

                     9   Bruce Terminix & Cos. V. Dobson, 513 U.S. 265, 272-273 (1995).
                    10            A “narrow” reading of the exemption respects the exemption’s language and underlying

                    11   legislative purpose because Congress deliberately wrote the exemption using a linguistic

                    12   formulation—“engaged in foreign or interstate commerce”—that is narrower than formulations

                    13   that would have extended the exemption to all activities Congress is empowered to regulate under

                    14   the Constitution’s Commerce Clause. Id. at 118. Because the exemption was crafted to be narrow,

                    15   courts cannot reasonably hold that local deliverers “are involved in the flow of interstate

                    16   commerce because they facilitate the transportation of goods that originated across state lines.”

                    17   Magana v. DoorDash, Inc., 343 F. Supp. 3d 891, 900 (N.D. Cal. 2019).5 While such an

                    18   attenuated connection to interstate commerce would “be enough under the United States

                    19   Constitution’s Commerce Clause, the FAA is more narrow” in its exemption. Id.
                    20            Drawing the line between local and cross-border deliverers also respects the Supreme

                    21   Court’s instructions that the exemption’s residual clause should “be controlled and defined by

                    22   reference to the enumerated categories of workers which are recited just before it . . . .” Circuit

                    23   City, 532 U.S. at 115. In other words, the FAA seeks to exempt workers who are “actually

                    24   engaged in the movement of goods in interstate commerce in the same way that seamen and

                    25   railroad workers are.” Asplundh Tree Expert Co. v. Bates (6th Cir. 1995) 71 F.3d 592, 601. In

                    26   particular, the exemption “was intended to reach workers who would, by virtue of a strike,

                    27
                         5
                    28     Plaintiffs in Magana have appealed to the 9th Circuit and filed their Opening Brief on April 15,
MORGAN, LEWIS &
                         2019. Appellee DoorDash’s Answering Brief is due May 13, 2019.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                          NO. 3:18-CV-05222-MMC
                                                                          13            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                             Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 15 of 19



                     1   ‘interrupt the free flow of goods to third parties in the same way that a seamen’s strike or railroad

                     2   employee’s strike would.’” Vargas v. Delivery Outsourcing, LLC, (N.D. Cal. Mar 14, 2016, No.

                     3   15-cv-03408-JST) 2016 WL 946112, at *3. Here, Plaintiff is a local delivery driver, and a strike

                     4   by local delivery drivers would not threaten interruption of commerce at the national level. See

                     5   Lee v. Postmates Inc. (N.D. Cal. Dec. 17, 2018, No. 18-cv-03421-JCS) 2018 WL 6605659 at *7

                     6   (“A strike by local couriers would presumably have no more effect on interstate commerce than a

                     7   national strike of, say, cashiers, shelf-stockers, or any number of other classes of employees who

                     8   are not interstate transportation workers,” emphasis added).6

                     9            Therefore, Plaintiff cannot show that, in making deliveries solely to local customers
                    10   without ever leaving California, she is “engaged in interstate commerce.” Plaintiff does not

                    11   allege that she personally made deliveries across state lines. She concedes that she “worked

                    12   within the state” (see Dkt. 30, Joint Mgmt. Stmt. at p. 2:6-9) because, in fact, Plaintiff never left

                    13   California to make any deliveries. Nyhan Decl. ¶ 6. District Judge Phyllis Hamilton of this Court

                    14   in Magana found that, consistent with Ninth Circuit authority, “[c]ourts in this district have

                    15   declined to find that a delivery driver engaged in interstate commerce where he did not allege that

                    16   he made interstate deliveries.” Magana, 343 F. Supp. 3d at 899 (“[Plaintiff] does not allege that

                    17   he ever crossed state lines as part of his work. As such, there is no allegation that he engaged in

                    18   interstate commerce under the definition of the narrowly-construed term.”), citing Vargas, 2016

                    19   WL 946112, at *4 (rejecting argument that drivers deliver goods that flow in interstate commerce,
                    20   instead finding that “[t]he evidence in this case ... does not support the conclusion that Plaintiffs

                    21   made interstate deliveries even occasionally”); Levin v. Caviar, Inc. (N.D. Cal. 2015) 146 F.

                    22   Supp. 3d 1146, 1152 (“Plaintiff, however, has not shown that he or any other similarly situated

                    23   delivery driver ever made trips across state lines.”). Therefore, for the FAA’s transportation

                    24   worker exemption, it is not sufficient that Plaintiff here makes intrastate deliveries of goods,

                    25   which may have originated out-of-state. See id.

                    26
                         6
                    27    Labor conflicts at the local level do not threaten nationwide interests in the way that strikes
                         affecting interstate transportation do. “[A] strike by local delivery drivers . . . would not have
                    28   such an impact.” See Levin, 146 F. Supp. 3d at 1155; see also Vargas, 2016 WL 946112, at *5;
MORGAN, LEWIS &
                         Veliz v. Cintas Corp., (N.D. Cal. Apr. 15, 2004, No. C 03-1180 SBA) 2004 WL 2452851, at *10.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           14            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 16 of 19



                     1            Just as in Magana, Plaintiff is “not [] transportation worker[s] engaged in interstate

                     2   commerce. This Court should following the sound reasoning of decisions in this District that

                     3   conclude the application of the exemption requires that the delivery driver’s job regularly

                     4   involves interstate travel. See, e.g., Lee, 2018 WL 6605659 at *7 (“Couriers who make local

                     5   deliveries are not ‘directly responsible for transporting goods in interstate commerce,” emphasis

                     6   in original); Vargas, 2016 WL 946112, at *5; Levin, 146 F. Supp. 3d at 1154; Veliz v. Cintas

                     7   Corp. (N.D. Cal. Apr. 15, 2004, No. C 03-1180 SBA) 2004 WL 2452851, at *8. For most courts,

                     8   a local delivery driver making wholly intrastate deliveries is not “engaged in foreign or interstate

                     9   commerce” even if the delivered goods originated at some point outside the state. That is true
                    10   whether the driver delivers food from local restaurants (Lee, Magana, Levin) or objects or

                    11   commercial goods that originated out-of- state (Lee, Magana, Vargas, Veliz). Whatever is being

                    12   transported, a local delivery worker is not “engaged in interstate commerce” within the meaning

                    13   of the FAA’s narrow exemption if he does “not allege that he made interstate deliveries.”

                    14   Magana, 343 F. Supp. 3d at 899.

                    15            Notably, Congress also crafted the exemption to account for existing grievance procedures

                    16   that were available—or would soon be available—to workers excluded by the exemption at the

                    17   time the FAA was enacted in 1925. Circuit City, 532 U.S. at 120-121. The purpose behind the

                    18   exemption was thus not to disfavor arbitration for the exempted classes, but to protect alternative

                    19   dispute resolution schemes that Congress had specifically devised for the exempted classes. Local
                    20   delivery drivers as a group have never been subject to such specialized grievance procedures and

                    21   so courts should be especially hesitant to exclude them from federal arbitration altogether.

                    22            Defendants anticipate that Plaintiff will likely rely on two state court deicsions, Nieto v.

                    23   Fresno Beverage Co., Inc., 245 Cal.Rptr.3d 69 (2019) and Muller v. Roy Miller Freight Lines,

                    24   LLC, No. G055053, 2019 WL 1929662, at *8 (Cal. Ct. App. May 1, 2019), to argue that she is

                    25   exempt from the FAA’s coverage under the Transportation Worker exemption. Nieto is not

                    26   binding on this Court and is factually distinguishable, as the facts admitted by the defendant

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                            NO. 3:18-CV-05222-MMC
                                                                            15            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                             Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 17 of 19



                     1   employer that were the basis for the court’s conclusion in that case are not present here.7 Unlike

                     2   Nieto where the drivers were “subject to and must comply with federal Department of

                     3   Transportation regulations, and other federal laws and regulations governing motor vehicle

                     4   safety,” Nieto, 33 Cal. App. 5th at 76, Plaintiff and the drivers she improperly seeks to represent

                     5   make local deliveries in small vans or passenger vehicles, which do not require a commercial

                     6   drivers’ license to operate. Nyhan Decl. ¶ 5. Muller is similarly distinguishable because the

                     7   employer was “in the transportation industry” as “a licensed motor carrier company that employs

                     8   truck drivers to transfer freight.” 2019 WL 1929662, at *1. Not so here where the drivers,

                     9   including Plaintiff, are not truck drivers. Any broader reading of Nieto and Muller would be
                    10   directly contrary to the decisions in this District discussed above. Moreover, based on the

                    11   foregoing, the Court should follow the straightforward approach of looking at what the workers

                    12   were engaged to do. Indeed, in Epic Systems, the U.S. Supreme Court issued yet another clear

                    13   endorsement of arbitration, pointing to the “liberal federal policy favoring arbitration agreements”

                    14   and reminding courts of the FAA’s mandate that they “respect” and “rigorously [] enforce

                    15   arbitration agreements according to their terms.” See Epic Systems, 138 S. Ct. 1612, 1621 (2018).

                    16   The Supreme Court further cautioned that the FAA’s “saving clause” has limited application and

                    17   “does not save defenses that target arbitration either by name or by more subtle methods, such as

                    18   by ‘interfer[ing] with fundamental attributes of arbitration.’ ” Id. at 1622, quoting Concepcion,

                    19   563 U.S. 333, 344 (2011). In other words, the Supreme Court made clear that, given the FAA’s
                    20   mandate in favor of arbitration, this Court should be mindful – similar to the limited application

                    21   of the “savings clause” – to narrowly apply the transportation worker exemption, “such that the §

                    22   1 exclusion [of transportation workers] provision [is] afforded a narrow construction.” Circuit

                    23   City, 532 U.S. at 118.

                    24            B.       ALTERNATIVELY, IF THE COURT DECIDES THE FAA DOES NOT
                                           APPLY, THE COURT SHOULD STAY PLAINTIFF’S UNPAID WAGES
                    25
                                           CLAIM WHILE HER OTHER CLAMS PROCEED TO ARBITRATION.
                    26            The FAA applies to Plaintiffs’ agreement, but even if it didn’t, then California law
                    27
                         7
                    28     On May 1, 2019, the defendant employer Fresno Beverage Co. filed a Petition for Review to
MORGAN, LEWIS &
                         the California Supreme Court.
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           16            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 18 of 19



                     1   applies. See, e.g., Maldonado v. Sys. Servs. of Am., Inc., No. 09-542, 2009 WL 10675793, at *2

                     2   (C.D. Cal. June 18, 2009) (after finding that exemption to FAA applied, compelling arbitration

                     3   under state law). Even under the California Arbitration Act (“CAA”), the Agreement is a fully

                     4   enforceable, valid arbitration agreement, and this action is subject to a stay pending arbitration.

                     5   Under the CAA, the court “shall, upon motion of a party, … stay the action or proceeding .. until

                     6   an arbitration is had in accordance with the order to arbitrate or until such earlier time as the court

                     7   specifies.” Cal. Code Civ. Proc. § 1281.4. That said, Plaintiff may seek to avoid arbitration

                     8   altogether under Labor Code § 229. First, that section is preempted by the FAA. Even if it

                     9   wasn’t, Labor Code § 229 states in relevant part: “Actions to enforce the provisions of this
                    10   article for the collection of due and unpaid wages claimed by an individual may be maintained

                    11   without regard to the existence of any private agreement to arbitrate.” Cal. Labor Code § 229

                    12   (emphasis added). “Section 229 is found in article 1 of division 2, part I, chapter 1 of the Labor

                    13   Code, encompassing sections 200 through 244. Thus, if a cause of action seeks to collect due and

                    14   unpaid wages pursuant to sections 200 through 244, that action can be maintained in court,

                    15   despite an agreement to arbitrate.” Lane v. Francis Capital Mgt. LLC, 168 Cal. Rptr. 3d 800, 806

                    16   (Cal. App. 2d Dist. 2014).

                    17            Here, Section 229 clearly does not prohibit arbitration of Plaintiff’s FLSA claim, which is

                    18   based on federal law, not the Labor Code. It similarly does not apply to her claim brought under

                    19   the UCL. Also, the only Labor Code sections from 200 through 244 alleged by Plaintiff’s third
                    20   cause of action for unpaid wages are Labor Code sections 204 (which sets forth lawful timing of

                    21   payment of wages) and 223 (making it “unlawful to secretly pay a lower wage while purporting

                    22   to pay the wage designated by statute or by contract.”) Dkt. 1, Compl. ¶¶ 81, 84. However, there

                    23   is no private right of action for either of these claims. See Johnson v. Hewlett-Packard Co., 809

                    24   F. Supp. 2d 1114, 1136 (N.D. Cal. 2011) aff’d, 546 F. App’x 613 (9th Cir. 2013); see also

                    25   Hennighan v. Insphere Ins. Solutions, Inc., 2013 WL 1758934, at *5-*6 (N.D. Cal. Apr. 24, 2013)

                    26   (dismissing section 204 claim); Parsons v. Golden State FC LLC, 2016 WL 1734010, at *3 (N.D.

                    27   Cal. May 2, 2016) (“Defendants argue that there is no private right of action for a section 204

                    28   violation. . . .Plaintiffs acknowledge that this is true…”); Gunawan v. Howroyd-Wright Empl.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           17            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
                          Case 3:18-cv-05222-MMC Document 40 Filed 05/10/19 Page 19 of 19



                     1   Agency, 997 F. Supp. 2d 1058, 1068 (C.D. Cal. 2014) (dismissing Labor Code § 223 claim

                     2   because “there is nothing to indicate that the legislature intended to create a private right of action

                     3   to remedy violations of sections 221 and 223.”). Because Plaintiff’s claim for unpaid overtime is

                     4   made under Labor Code section 510, her claim for overtime must be arbitrated under the

                     5   Agreement because this claim is not covered within the scope of § 229. The same is true for her

                     6   other claims. See Lane, 168 Cal. Rptr. 3d at 806 (holding that “under section 229, [plaintiff] can

                     7   maintain only his third cause of action [for unpaid wages]” while his other “statutory Labor Code

                     8   claims [for unpaid overtime wages (§ 510), unpaid meal period wages (§§ 226.7, 512), waiting

                     9   time penalties (§§ 201-203), and itemized wage statement violations (§ 226.7)] are subject to
                    10   arbitration”); see also Muller, 2019 WL 1929662, at *8 (Cal. Ct. App. May 1, 2019).

                    11            Accordingly, the Court should compel to individual arbitration Plaintiff’s FLSA claim and

                    12   her claims for failure to provide meal and rest periods, failure to pay overtime, failure to provide

                    13   accurate wage statements, recovery of waiting time penalty for failure to timely pay all final

                    14   wages, and violation of the UCL. If the Court declines to address the viability of the Section 204

                    15   and 223 claims at this time, those claims must be stayed pending arbitration of the other claims.

                    16   IV.      CONCLUSION

                    17            For the foregoing reasons, Defendant respectfully requests that the Court compel Plaintiff

                    18   to individual arbitration and dismiss her impermissible class action and collective action claims,

                    19   and if any viable claims are found not to be arbitrable, to stay this action pending arbitration of all
                    20   arbitrable claims.

                    21
                         Dated: May 10, 2019                                 MORGAN, LEWIS & BOCKIUS LLP
                    22

                    23
                                                                             By         /s/ Brian D. Fahy
                    24                                                            John S. Battenfeld
                                                                                  Brian D. Fahy
                    25                                                            Amy A. McGeever
                                                                                  Attorneys for Defendant AMAZON
                    26                                                            LOGISTICS, INC. (incorrectly sued as
                                                                                  AMAZON.COM, LLC)
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                                                           NO. 3:18-CV-05222-MMC
                                                                           18            DEF. AMAZON LOGISTICS’ MTC ARBITRATION
                         DB2/ 36474076.6
